Name: Commission Regulation (EEC) No 3633/90 of 17 December 1990 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/ 10 Official Journal of the European Communities 18 . 12. 90 COMMISSION REGULATION (EEC) No 3633/90 of 17 December 1990 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice HAS ADOPTED THIS REGULATION Article 1 Section A of Annex II to Regulation (EEC) No 891 /89 is replaced by the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 891 /89 (3), as last amended by Regulation (EEC) No 1105/90 (4), sets the term of validity of export licences ; whereas in view of the situation of the world cereal market and with a view to facilitating the marketing of the Community surplus, the term of validity of export licences for the products indi ­ cated in Article 1 (a) and (b) of Regulation (EEC) No 2727/75 should be extended ; whereas the application of such extension of the term of validity of export licences to export licences delivered as from 23 November 1990 should be foreseen ; whereas Regulation (EEC) No 891 /89 should be consequently amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 The extension in the term of validity of export licences foreseen in Article 1 is applicable to export licences issued as from 23 November 1990 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990, p. 1 . 0 OJ No L 94, 7. 4. 1989, p. 13 . (4) OJ No L 111 , 1 . 5 . 1990, p. 48 . 18 . 12. 90 Official Journal of the European Communities No L 355/ 11 ANNEX ANNEX II Term of validity of export licences A. Cereals CN code Description Term of validity 0709 90 60 Sweet com, fresh or chilled &lt; 0712 90 19 Sweet corn, dried, whole, cut, sliced, broken or in powder but not otherwise prepared, other than hybrids for sowing 1001 90 91 Common wheat and meslin seed l 1001 90 99 Spelt, common wheat and meslin, other than for sowing \ 1002 00 00 1003 00 Rye Barley To the end of the third , month following that of issue 1004 00 Oats \ 1005 10 90 Maize seed other than hybrid \ 1005 90 00 Maize other than seed \ 1007 00 90 Grain sorghum other than hybrids for sowing \ 1008 Buckwheat, millet and canary seed ; other cereals 1001 10 Durum wheat i 1101 00 00 1102 10 00 Wheat or meslin flour Rye flour &lt; To the end of the fourth  º month following that of Products listed in Annex A to Regulation (EEC) No 2727/75 * issue 1103 11 Groats and meal of wheat To the end of the sixth month following that of issue'